DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Species I-A, Claims 1-6, filed on 5/24/22, is acknowledged.
The Restriction mailed on 3/24/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group or Species. 
	The Restriction filed on 3/24/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (7-20) or take other appropriate action. An Office Action on the merits of Claims 1-6 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Device for locally flaring a braided tubular structure”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al (US 10,840,680).
Regarding claim 1, Houser et al teach a device for flaring an end section of a braided tubular structure of an electrical conductor (Abstract), comprising: 
a reception volume (Fig. 3, 260) having a peripheral boundary (174) and adapted to receive the end section of the braided tubular structure (Fig. 1, 156); and 
one or more rotatable rollers (212) of which each has at least one peripheral roller surface facing the peripheral boundary of the reception volume, the one or more rollers adapted to move in a peripheral direction (Fig. 7, Arrows) about the reception volume. 
Regarding claim 2, Houser et al teach that each of the one or more rollers (Fig. 3, 212) has a roller axle extending coaxially with an axis of symmetry of the respective roller, each of the one or more rollers adapted to rotate about its roller axle (Center of 212). 
Regarding claim 3, Houser et al teach that the at least one peripheral roller surface of each of the one or more rollers (212) extends about the respective roller axle (Center of 212). 
Regarding claim 4, Houser et al teach that each of the one or more rollers (212) is adapted to revolve around the reception volume (260) about an axis of revolution (Center of 260) extending through the reception volume. 
Regarding claim 5, Houser et al teach that each of the one or more rollers (212) is spaced apart from the axis of revolution (Center of 260). 
Regarding claim 6, Houser et al teach that the axis of revolution (Center of 260) is parallel to the roller axle of each of the one or more rollers (212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. 
The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. 
Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
July 13, 2022